Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 12, and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “a transfer apparatus comprising: a frame forming a sealed chamber having a chamber atmosphere; multiple arms connected to the frame and disposed within the sealed chamber, each arm having at least one separate and different end effector, at a distal end of each arm, for supporting a substrate thereon and an independent drive motor for independently extending and retracting the at least one separate and different end effector of the respective arm; a first drive section disposed outside the sealed chamber and connected to the multiple arms for moving the multiple arms about a common axis; and a second drive section disposed inside the sealed chamber, the second drive section including a sealed housing configured to hold a sealed atmosphere different than the chamber atmosphere; wherein the sealed housing has a first sealed portion including a first drive motor that independently effects a first degree of freedom of motion for at least one arm of the multiple arms and a second sealed portion in sealed communication with the first sealed portion and including a second drive axis motor for that independently effects a second Claim 1 specifically:
the structural and operative relationship between the frame, sealed chamber, chamber atmosphere, arms, end effectors, first drive section, second drive section, sealed housing, first sealed portion, second sealed portion, first drive motor, and second drive motor. Especially as it relates to the frame forming a sealed chamber having a chamber atmosphere, the transfer apparatus arms being disposed within the sealed chamber and the second drive section disposed inside the sealed chamber and having a sealed housing configured to hold a sealed atmosphere different than the chamber atmosphere, the sealed housing having first and second sealed portions in communication with each other which contain first and second motors for respectively for independently effecting the first and second degrees of motion for at least one arm of the multiple arms.
The art of record fails to render obvious the claimed combination of: “a transfer apparatus comprising: a frame forming a sealed chamber having a chamber atmosphere; multiple arms connected to the frame and disposed within the sealed chamber, each arm having at least one separate and different substrate holder at a distal end of each arm and an independent drive motor for independently extending and retracting the at least one separate and different substrate holder of the respective arm; a first drive section disposed outside the sealed chamber and connected to the multiple arms for moving the multiple arms about a common axis; Claim 12 specifically:
the structural and operative relationship between the frame, sealed chamber, chamber atmosphere, arms, substrate holders, first drive section, second drive section, sealed housing, first sealed portion, second sealed portion, first drive motor, and second drive motor. Especially as it relates to the frame forming a sealed chamber having a chamber atmosphere, the transfer apparatus arms being disposed within the sealed chamber and the second drive section disposed inside the sealed chamber and having a sealed housing configured to hold a sealed atmosphere different than the chamber atmosphere, the sealed housing having first and second sealed portions in communication with each other which contain a first motor for independently effecting the first degree of motion for at least one arm of the multiple arms and second motor for independently effecting the second degree of motion for at least another arm of the multiple arms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see RCE, filed 2021/01/28, with respect to the Examiner’s Rejection of Claims 1-20 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652